

	

		II

		Calendar No. 415

		109th CONGRESS

		2d Session

		S. 2292

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2006

			Mr. Specter (for

			 himself, Mr. Leahy,

			 Mr. Cornyn, Mr.

			 Chambliss, Mrs. Feinstein,

			 Mr. Biden, Mr.

			 Talent, Mr. Inouye,

			 Mr. Burr, and Mr. Allard) introduced the following bill; which was

			 read twice and referred to the Committee

			 on the Judiciary

		

		

			April 27, 2006

			Reported by Mr. Specter,

			 without amendment

		

		A BILL

		To provide relief for the Federal judiciary from

		  excessive rent charges.

	

	

		1.Relief from excessive rent

			 chargesSection 462 of title

			 28, United States Code, is amended by adding at the end the following:

			

				(g)Effective October

				1, 2006, rent charges established by the Administrator of General Services for

				accommodations provided to the judicial branch shall not exceed the actual

				costs of operating and maintaining such accommodations by the General Services

				Administration, and no amounts for shell rent, capital costs, real estate taxes

				(except for taxes actually paid by the Administrator of General Services to

				lessors), or administrative fees shall be included in such rent charges. The

				judicial branch’s repayment to the Administrator of General Services of the

				cost of repair and alteration projects performed by the General Services

				Administration on judicial branch accommodations after October 1, 2006, shall

				be recovered over time in a manner agreed upon by the Director of the

				Administrative Office of the United States Courts and the

				Administrator.

				.

		

	

		April 27, 2006

		Reported without amendment

	

